Wade, C. J.
Where in an action on an alleged account stated, which was apparently barred by the statute of limitations, the plaintiff, in an effort to avoid the bar, averred that the original liability was revived by a. new promise to pay (Civil Code of 1910, § 4386), and all the testimony introduced showed conclusively that the “new promise” was not in writing, as is required by the mandatory provisions of the Civil Code, § 4383, a verdict in favor of the defendant’s plea that the account was *696barred was demanded; and the finding of the jury in favor of the plaintiff should have been set aside, on the motion for a new trial.
Decided October 16, 1918.
Coniplaint; from city court of Brunswick—Judge Krauss. March 9, 1918.
Oscar Nail, O. B. Conyers, for plaintiffs in error.
F. M. Scarlett Jr., contra.
Judgment. reversed.

Jenkins and Luhe, JJ., concur.